Citation Nr: 1505699	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Veteran testified that he stopped taking his blood pressure medication for a three week period in 2012 or 2013.  He further testified that he was monitored by VA medical professionals who noticed an increase in his blood pressure during this time.  The Veteran indicated that records from this three week period should be in his VA treatment records. 

VA treatment records from 2012 and 2013 have been associated with the claim file; however; there is no record of a three week period in which the Veteran was monitored while not taking medications to manage his blood pressure.  Indeed, a statement from Dr. S.R., a VA physician, indicates that taking the Veteran off blood pressure medications could lead to complications including a stroke or heart attack.  Nonetheless, the Veteran credibly testified that an increase in his blood pressure was monitored for a three week period at a VA facility while he stopped taking blood pressure medication in 2012 or 2013.  Thus, the Board finds that remand is necessary in order to obtain records mentioned in the Veteran's testimony.  Alternatively, remand is necessary in order to allow the Veteran an opportunity to secure the records mentioned during his testimony.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA blood pressure readings from 2012 to the present.  Additionally, notify the Veteran, that in the alternative, the Veteran may secure records related to his blood pressure readings during the three-week period he ceased taking medications to control his blood pressure. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After conducting any additional development necessary (to include affording the Veteran a VA examination to assess the current severity of his hypertension if newly associated medical records indicate there may have been an increase in severity of the disability since the July 2012 VA examination), readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


